SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32039 CapLease, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2414533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1065 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (ZIP Code) Registrant’s Telephone Number, Including Area Code: (212) 217-6300 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of August 8, 2012, there were 66,766,965 shares of common stock of CapLease, Inc., $0.01 par value per share, outstanding (“Common Stock”). CapLease, Inc. Index to Form 10-Q Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statement of Changes in Equity (unaudited) for the Six Months Ended June 30, 2012 5 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 58 PART II. OTHER INFORMATION 58 Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. Mine Safety Disclosures 58 Item 5. Other Information 58 Item 6. Exhibits 59 SIGNATURES 60 1 PART I.FINANCIAL INFORMATION Item 1. Financial Statements CapLease, Inc. and Subsidiaries Consolidated Balance Sheets As of June 30, 2012 (unaudited) and December 31, 2011 (Amounts in thousands, except share and per share amounts) As Of June 30, As Of December 31, Assets Real estate investments, net $ $ Loans held for investment, net Commercial mortgage-backed securities Cash and cash equivalents Other assets Total Assets $ $ Liabilities and Equity Mortgages on real estate investments $ $ Credit agreements Secured term loan Convertible senior notes Other long-term debt Total Debt Obligations Intangible liabilities on real estate investments Accounts payable and other liabilities Dividends and distributions payable Total Liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 100,000,000 shares authorized: Series A cumulative redeemable preferred, liquidation preference $25.00 per share, 3,204,900 shares issued and outstanding Series B cumulative redeemable preferred, liquidation preference $25.00 per share, 2,000,000 and 0 shares issued and outstanding, respectively – Common stock, $0.01 par value, 500,000,000 shares authorized, 66,766,965 and 66,275,535 shares issued and outstanding, respectively Additional paid in capital Accumulated other comprehensive loss ) ) Total Stockholders' Equity Non-controlling interest in consolidated subsidiaries Total Equity Total Liabilities and Equity $ $ See notes to consolidated financial statements. 2 CapLease, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, (Amounts in thousands, except per share amounts) Revenues: Rental revenue $ Interest income from loans and securities Tenant reimbursements Other revenue Total revenues Expenses: Interest expense Property expenses General and administrative expenses General and administrative expenses-stock based compensation Depreciation and amortization expense on real property Other expenses 16 64 32 Total expenses Other gains (losses): Gain (loss) on investments, net – ) ) Gain on extinguishment of debt, net – – Total other gains (losses) ) ) Income (loss) from continuing operations ) ) Discontinued operations: Loss from discontinued operations ) Loss on investments ) – ) – Total discontinued operations ) Net loss before non-controlling interest in consolidated subsidiaries ) Non-controlling interest in consolidated subsidiaries 18 10 17 19 Net loss ) Dividends allocable to preferred shares ) Net loss allocable to common stockholders $ ) $ ) $ ) $ ) Income (loss) per common share, basic and diluted: Income (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Dividends declared per common share $ Dividends declared per preferred A share $ Dividends declared per preferred B share $ $
